Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 8 November 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay, near New York 8 9bre. 1800.

C’est vers le 20 d’Aoust que j’ai eu l’honneur de vous envoyer par la Poste, selon que vous m’avez marqué que je pouvais le faire, mon Ouvrage—sur l’Education nationale dans les Etats-unis.
Je commence à craindre que le service des Postes ne soit pas plus scrupuleux ici qu’en Europe; que votre nom et la grosseur du paquet n’aient piqué la curiosité; et qu’après l’avoir satisfaite, on n’ait jugé convenable de garder ou de bruler le tout: ne fût-ce que parceque l’on est peut-être encore mal-adroit dans cet art du Vieux Monde, et qu’on n’aura pas voulu vous certifier par le désordre de l’envelope ou du cachet qu’on avait violé la foi publique.
Il se peut aussi que vous n’ayiez pas eu le tems de lire un assez long Manuscrit en français, et que vous n’ayiez pas voulu m’en écrire sans l’avoir lu. Je conçois très bien que vous avez plus d’une affaire; et celle de l’Education, qui ne pourra vous occuper que dans votre Présidence, n’est pas au nombre des pressées.
Il se peut encore que vous ayiez confié le livre à quelque ami pour le traduire en anglais: ce qu’au reste je compte faire moi-même cet hiver, si vous n’en avez chargé personne.
Mais dites moi par un mot si vous l’avez reçu.
Voila enfin la Paix.—Votre haute Magistrature n’aura que du bien á faire.

Agreez mon tendre et respectueux attachement.

Du Pont (de Nemours)


Pusy travaille aux reconnaissances et aux projets pour les Fortifications de la Rade de New York.—Il vous présente son hommage
Et mes Enfans leur respect.



editors’ translation

Sir
Good-Stay, near New York, 8 Nov. 1800

It was around the 20th of August that I had the honor of sending you by the mail, as you indicated I could do, my work—on National Education in the United States.
I begin to fear that the postal service may be no more scrupulous here than in Europe; that your name and the size of the packet may have aroused curiosity; that after having satisfied it, they may have judged it appropriate to keep or to burn the whole thing: if only because they are perhaps still clumsy in that art of the Old World, and they may not have wished to prove to you, by the disorder of the wrapping or the seal, that they had violated the public trust.
It is also possible that you may not have had the time to read a rather long manuscript in French, and that you did not care to write me about it without having read it. I very well understand that you have more than one undertaking; and that of education, which you will only be able to do something about when you are president, is not among the most urgent.
It is also possible that you may have entrusted the book to some friend to translate into English, which actually I expect to do myself this winter, if you have not already commissioned someone to do it.
But let me have word if you have received it.
Finally peace is here.—Your High Office will have only to do good.
Accept my affectionate and respectful fondness.

Du Pont (de Nemours)


Pusy is working on reconnoitering the ground and on the projects for the fortifications of the roadstead of New York.—He extends to you his compliments
And my children, their respects.


